Exhibit 10.2

Dated 21 December 2007

(1) FILMFLEX MOVIES LIMITED

(2) ON DEMAND GROUP LIMITED

 

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

FOR THE SALE AND PURCHASE OF 190,000 ORDINARY SHARES

IN THE SHARE CAPITAL OF FILMFLEX MOVIES LIMITED

 

--------------------------------------------------------------------------------

Bird & Bird

15 Fetter Lane

London EC4A 1JP

Tel: +44 (0)20 7415 6000

Fax: +44 (0)20 7415 6111

Ref: NXB/JUB/WALTD.0050



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 21 day of December 2007

BETWEEN

 

(1) ON DEMAND GROUP LIMITED a company incorporated in England and Wales under
registration number 04094951, the registered office of which is at Narrow Quay
House, Narrow Quay, Bristol, BS1 4AH (the “Seller”); and

 

(2) FILMFLEX MOVIES LIMITED a company incorporated in England and Wales under
registration number 05280342, the registered office of which is at 1 Stephen
Street, London, W1T 1AL (the “Purchaser”).

RECITAL

Pursuant to written resolutions of the Purchaser passed prior to the date of
this Agreement a draft of this Agreement was approved by special resolution.

OPERATIVE PROVISIONS

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement:

“Completion” means completion of this Agreement in accordance with its terms;
and

“Shares” means 190,000 ordinary shares of £1.00 each in the capital of the
Purchaser.

 

1.2 In this Agreement, unless the context otherwise requires:

 

  (a) references to Clauses are to clauses of this Agreement.

 

  (b) Clause headings are for convenience only and shall not affect the
interpretation of this Agreement;

 

  (c) words implying the singular include the plural and vice versa; and

 

  (d) references to a person include an individual, firm, company, corporation,
unincorporated body, or any agency of the above.

 

2. SALE OF THE SHARES

 

2.1 The Seller shall sell with full title guarantee the Shares and the Purchaser
relying on the covenants of the Seller set out in this Agreement shall purchase
the Shares on the terms of this Agreement free from all claims, liens, charges,
encumbrances and equities and together with all rights attaching or accruing to
them.

 

2.2 The Seller covenants with the Purchaser as follows:



--------------------------------------------------------------------------------

  (a) that it has the right to sell and transfer the full legal and beneficial
interest in the Shares to the Purchaser on the terms set out in this Agreement;
and

 

  (b) that on or after Completion it will, at its own cost and expense, execute
and do (or procure to be executed and done by any necessary party) all such
deeds, documents, acts and things as the Purchaser may from time to time require
in order to vest any of the Shares in the Purchaser and to give full effect to
this Agreement.

 

2.3 The Purchaser shall not be obliged to complete the purchase of any of the
Shares unless the purchase of all the Shares is completed simultaneously in
accordance with this Agreement.

 

3. CONSIDERATION

The consideration for the sale of the Shares shall be the payment to the Seller
in cash on Completion of in aggregate £1,628,571.43.

 

4. COMPLETION

Completion shall take place immediately after the signing and exchanging of this
Agreement at the offices of Bird & Bird, 15 Fetter Lane, London, EC4A 1JP, when
the Seller shall deliver or cause to be delivered to the Purchaser the share
certificates representing the Shares (or an express indemnity in a form
satisfactory to the Purchaser in the case of any found to be missing) and the
consideration for the Shares from the Purchaser has been received by the Seller.

 

5. NO THIRD PARTY BENEFICIARIES

This Agreement is not intended to be for the benefit of, and shall not be
enforceable by, any person who is not a party to it.

 

6. COSTS

Each party shall pay its own costs and expenses in connection with the
preparation, negotiation, execution and completion of this Agreement.

 

7. NOTICES AND SERVICE OF PROCEEDINGS

Any notice, invoice, or other document to be given under this Agreement will be
in writing and delivered or sent by hand, by post or facsimile transmission (and
confirmed by letter sent by hand or post) to the other party's registered office
or any other address notified to the party giving notice in accordance with this
Clause. In proving service by post it shall be sufficient to prove that the
envelope containing the notice was properly addressed, stamped and posted.



--------------------------------------------------------------------------------

8. NO RELIANCE

 

8.1 Each party acknowledges to the other that in agreeing to enter into this
Agreement it has not relied on any representation, warranty, undertaking,
promise or other assurance (whether contractual or otherwise) given by or on
behalf of that party, except those set out in this Agreement, and waives all
rights and remedies, which, but for this Clause 8, might be available to it in
respect of such representation, warranty or other assurance, provided that
nothing in this Clause 8 shall limit or exclude any liability for fraudulent
misrepresentation.

 

8.2 No variation of this Agreement shall be effective unless made in writing and
signed by each of the parties.

 

9. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which shall be an original but all of
which together shall constitute one and the same instrument.

 

10. POWER OF ATTORNEY

 

10.1 From Completion, the Seller hereby unconditionally appoints the Purchaser
(acting by any of its directors from time to time) as attorney (the "Attorney")
in respect of the Shares for so long as the Seller remains registered as a
member of the Purchaser pending expiry of the period of 30 days following
Completion and agreement of the amount of liability to stamp duty on the
transfers of the Shares with the Stamp Office, to vote or appoint a proxy in
respect of the Shares that are being acquired by each them or sign and deliver
any written resolutions as a member and exercise all other rights and
discretions in respect of those Shares and to receive all income and capital
payments payable in respect of those Shares.

 

10.2 The Attorney shall have the power to sign, execute and deliver and do, or
cause to be signed, executed, delivered or done, any deeds, documents, acts or
things as may be necessary in relation to the matters specified in
paragraph 10.1.

 

10.3 The Seller hereby undertakes to ratify whatever the Attorney may sign,
execute and deliver or do, or lawfully cause to be done, under the authority or
purported authority of this power of attorney.

 

10.4 The power of attorney given by the Seller shall be irrevocable.

 

11. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales and the parties submit to the exclusive jurisdiction of the
courts of England.



--------------------------------------------------------------------------------

IN WITNESS of which this Agreement has been executed and delivered as a deed by
the parties or their duly authorised representatives on the date which appears
first on the first page of this Agreement.

 

EXECUTED as a DEED by    )    /s/ S. Baxter FILMFLEX MOVIES LIMITED    )   
acting by:       Director:        /s/ S. Baxter      
Director/Secretary:        /s/ J. Ward       EXECUTED as a DEED by    )    /s/
A. Kelly ON DEMAND GROUP LIMITED    )    acting by:       Director:        /s/
A. Kelly       Director/Secretary:        /s/C. de Beer      